Celebrezze, J.,
dissenting. I am unable to concur with the majority’s conclusion that the Dayton ordinance under consideration does not limit the bearing of arms since it “only requires that anyone who wishes to acquire a weapon first obtain an identification card * *
*249We are concerned here with a municipal, ordinance, the' violation of which constitutes a misdemeanor in the first degree. The maximum penalties for a violation thereof are imprisonment for a term of six months, a fine of $1,000, or both. '
Section 1055-5 of Ordinance No. 24780 identifies those individuals not eligible for a handgun owner’s identification card. “A Handgun Owner’s Identification Card shall hot be issued to any person who is:
“A. Prohibited by Section 2923.13 of the Revised Code of Ohio, from obtaining, possessing, carrying, or using-a firearm.
“B. A person with more than one conviction within one year prior to his application for Handgun Owner’s ■Identification Card, of any offense involving drunkenness or drug abuse.
“G. A person with a conviction of any offense involving the use of force and violence, or the threat of the use of force a/nd violence, against the person of another.” (Emphasis added.)
R. C. 2923.13, referred to in Section 1055-5, .above, provides in pertinent part:
.. «* * • no person shall knowingly acquire, have, carry, or use any firearm or dangerous ordnance, if any of the following apply:
“(1) Such person is a fugitive from justice;
“(2) Such person is under indictment for or has been convicted of any felony of violence, or has been 'adjudged a juvenile delinquent for commission of any- such felony;
“(3) Such person is under indictment for or has been convicted of any offense involving, the illegal possession, usé, sale, administration, distribution, or trafficking 'in- any drug of abuse, or has been adjudged a juvenile delinquent for commission of any such offense;
■ “(4) Such person is drug dependent or in danger of drug dependence, or is a chronic alcoholic;
“(5) Such person is under adjudication of mental incompetence.” A violation of this section is a felony of the *250fourth degree, punishable by imprisonment for a maximum term of five years, a fine of not more than $2,500, or both.
With the adoption of the Home Rule amendments to the Ohio Constitution in 1912, political power was distributed between the state and municipal levels of government. Exclusive state power remained in those areas where a municipality was in no way affected, or in which, for various reasons, state dominance was appropriate. An area of mutual power— promulgation of police regulations—was established, with points of friction between the enactments of the two levels subject to resolution by the “no conflict” test.4 See paragraph two of the syllabus in Struthers v. Sokol (1923), 108 Ohio St. 263.
It is my belief that the public interest in keeping dangerous weapons out of the hands of those suffering from “disability” is a matter of statewide concern; therefore, the municipal police power is necessarily pre-empted by the provisions of R. C. 2923.13. Indeed, it is difficult to ascertain the justification for the municipal ordinance here involved, given the rather broad definition of those statutorily prohibited from possessing firearms.
Moreover, there is an apparent conflict between the provisions of R. C. 2923.13 and Section 1055-5 of Ordinance No. 24780, in that the Dayton ordinance prohibits the bearing of arms by those classes of persons italicized in the ordinance, above, while the statute, R. C. 2923.13, tacitly permits those same classes of persons to bear arms.
When reviewing legislation which seeks to restrict one of the fundamental civil rights, I would require that all limitations placed upon that right be not only reasonable, but also necessary. Because I believe the Dayton ordinance to be superfluous, I dissent.

Section 3 of Article XVIII of the Ohio Constitution provides that:
“Municipalities shall have authority * * * to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”